Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is made and entered into
as of April 20, 2011 by and between Red Rock Pictures Holdings, Inc., a Nevada
corporation (the "Company"), and Crisnic Fund, SA, a Costa Rican investment
company ("Lender" or "Crisnic"), with reference to the following facts:
 
A.  
The Company and Lender entered into a Letter of Intent ("LOI") on August 20,
2010, whereby Lender agreed to provide funding ("Funding") for the Company's
direct response television commercial (hosted by Suzanne Somers) and retail
roll-out of the book currently entitled The Anti-aging Miracle by Dr. James
William Forsythe M.D., H.M.D (the "Somers Project"), in exchange for a pledge of
14,380,773 shares of common stock and a profit sharing agreement.

 
B.  
The LOI contemplated conditions consisting of 1) the issuance to Crisnic of
13,000,000 pre-split and 3,000,000 post-split shares of common stock
("Issuance"),(2) the filing of a Registration Statement on Form S-1 to register
the 3,000,000 shares ("Registration Statement"),(3) the conversion of the
outstanding salaries due Reno Rolle to 5,000,000 shares of common stock (the
"Conversion Shares"), (4) the execution of an Indirect Primary Offering
Agreement for the sale by Crisnic of shares of common stock up to $1,500,000
(the "Subsequent Funding"), and (5) a Registration Rights Agreement (the
"Registration Rights Agreement").

 
C.  
Crisnic has advanced, toward the transaction, a total of $430,000 and the
Company has delivered the Issuance but has not filed the Registration Statement,
has not issued the Conversion Shares, has not executed the Indirect Primary
Offering Agreement for the Subsequent Funding, and has not executed the
Registration Rights Agreement.

 
D.  
On the terms and subject to the conditions of this Agreement, Crisnic shall
continue to provide Funding for the Somers Project on terms and conditions to be
negotiated in good faith between Company and Crisnic, provided Crisnic's past
and future funding contributions are secured pursuant to the following terms and
conditions. To the extent that this Agreement conflicts with former agreements
by and between Company and Lender, this Agreement shall supersede any and all
former agreements executed between the Company and Lender.

 
SECTION 1
AGREEMENT TO PURCHASE PROMISSORY NOTE
 
On the terms and subject to the conditions set forth in this Agreement, Crisnic
hereby agrees to purchase the Promissory Note ("Note") from the Company,
provided that the following conditions have been satisfied or waived by Crisnic:
 
1.1 The representations and warranties of the Company are true and correct in
all material respects as if made on the date of the purchase of the Note;
 
 
1

--------------------------------------------------------------------------------

 
 
1.2 The Company is not in breach or default of any of its representations,
warranties, covenants or agreements;
 
1.3 There has been no material adverse change in the Business Condition of the
Company;
 
1.4The Company is not subject to any judgment, order, writ, injunction, decree
or regulatory directive or agreement;
 
1.5 No Person, or "group" as defined in Rule 13d under the Exchange Act, other
than Lender, shall beneficially own (as defined in Rule 1(d) under the Exchange
Act) more than twenty percent (20%) of the Common Stock or any other class of
capital stock of the Company unless Lender shall have expressly consented in
writing that its obligation to purchase the Note shall not be terminated by such
ownership. Notwithstanding the foregoing, if the Company has not executed a
reverse merger transaction, whereby a private company acquires a substantial
portion of the Company's common stock and all the then current assets of the
Company are assigned to a separate and private entity within 180 days of the
date first written above, the Company and Crisnic hereby agree to issue shares
of the Company's common stock and/or any other class of stock to Reno Rollé
("Rolle issuance"), as conversion of the outstanding salaries due Reno Rollé, in
an amount necessary for Reno Rolle to own and control 55%, after completion of
the Rolle issuance, of the then current outstanding common stock or any other
class of capital stock of the Company.
 
1.6 The Company shall not have sold all or substantially all of its assets or
effected any merger or consolidation in which it is not the surviving
corporation, or agreed to do the same; and
 
1.7 There shall not exist any Lien on all or any significant portion of the
assets of the Company.
 
The closing of the purchase and sale of the Note shall take place at the offices
of the Company on or before April 20, 2011. At the closing, the Company shall
deliver a certificate as to the satisfaction of the conditions to closing and an
executed copy of the Note, and Lender shall deliver the purchase price for the
Note by check or wire transfer of funds.
 
SECTION 2
DEFINITIONS
 
For purposes of this Agreement, the following terms shall have the meanings set
forth below:
 
2.1"Action" shall mean any lawsuit, litigation, action, demand, mediation,
arbitration, investigation, suit, proceeding, arbitration or claim before any
court, governmental authority or quasi judicial body (such as an arbitrator or
alternative dispute resolution body or agency), whether formal or informal,
civil, criminal, administrative or investigative.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2 "Affiliate" shall mean, with respect to any Person, any Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person. For the purposes of this definition, "control" (including,
with correlative meanings, the terms "controlled by" and "under common control
with") shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or voting equity interests. Without
limiting the generality of the foregoing, a Person shall be deemed an Affiliate
of another Person if any securities owned by such Person would also be deemed to
be beneficially owned by such other Person.
 
2.3 "Blackout Event" means any of the following: (a) the possession by the
Company of material information that is not ripe for disclosure in a
registration statement or prospectus, as determined reasonably and in good faith
by the Chief Executive Officer or the Board of Directors of the Company or that
disclosure of such information in the Registration Statement or the prospectus
constituting a part thereof would be materially detrimental to the business and
affairs of the Company; or (b) any material engagement or activity by the
Company which would, in the reasonable and good faith determination of the Chief
Executive Officer or the Board of Directors of the Company, be materially
adversely affected by disclosure in a registration statement or prospectus at
such time.
 
2.4 "Business Condition" of any Person shall mean the condition (financial or
other), earnings, results of operations, business, properties or prospects of
such Person.
 
2.5 "Common Stock" shall mean the common stock, par value $.001 per share, of
the Company.
 
2.6 "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 
2.7 "Lien" shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other).
 
2.8 "Note" shall mean the Note purchased by Lender from the Company pursuant to
Section 1 of this Agreement, which Note shall be in the form of Exhibit A to
this Agreement, completed with the issuance date and in the principal amount
selected by the Company not to exceed $650,000.
 
2.9 "Permitted Liens" shall mean (a) Liens for current Taxes not yet delinquent;
(b) purchase money security interests in inventory and supplies purchased in the
ordinary course of business representing securing obligations that are not
delinquent; (c) restrictions imposed by Law and easements and restrictions which
are neither individually nor in the aggregate material to Borrower; and (d)
Liens, the validity of which is being contested by Borrower in good faith by
diligent prosecution of appropriate proceedings, provided that title insurance
or other indemnity arrangements satisfactory to the Lender have stayed the
effect of such Liens.
 
2.10 "Person" shall mean any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association or
other entity.
 
 
3

--------------------------------------------------------------------------------

 
 
2.11 "Registrable Shares" shall mean any shares of Common Stock owned by Lender
and shares of capital stock issued to Lender in respect of any Common Stock
owned by Lender during any period that such shares cannot be sold publicly by
Lender without registration under the Securities Act pursuant to Section 4(1)
and Rule 144(i) under the Securities Act.
 
2.12 "Registration" shall mean a registration of the Registrable Shares under
the Securities Act pursuant to Section 6.1 or 6.2 of this Agreement.
 
2.13 "Registration Period" with respect to any Registration Statement the period
commencing the effective date of the Registration Statement and ending upon
withdrawal or termination of the Registration Statement.
 
2.14 "Registration Statement" shall mean the registration statement, as amended
from time to time, filed with the SEC in connection with a Registration.
 
2.15 "SEC" shall mean the Securities and Exchange Commission.
 
2.16 "Securities Act" shall mean the Securities Act of 1933, as amended. 2.17
"Securities" shall mean the Shares and the Note.
 
2.18 "Shares" shall have the meaning set forth above in Section 1 of this
Agreement.
 
2.19 "Transfer" shall mean sell, assign, transfer, pledge, grant a security
interest in, or otherwise dispose of, with or without consideration.
 
SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Lender that;
 
3.1 The Company was duly incorporated in the State of Nevada and has the
corporate power and authority to enter into and perform the obligations imposed
by this Agreement. The execution and performance of this Agreement has been duly
authorized by all necessary corporate proceedings.
 
3.2 The execution and delivery of this Agreement will not conflict with, result
in a breach of any provision of, or constitute a default (or an event which
would constitute a default upon the giving of any required notice or upon a
lapse of time) under the Company's Certificate of Incorporation, By-laws, or the
provisions of any agreement, contract or administrative order, consent decree or
other instrument to which the Company is a party.
 
3.3 This Agreement is a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms; and upon Issuance, the Note
will be a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws relating to or affecting creditors' rights generally, or the availability
of equitable remedies.
 
 
4

--------------------------------------------------------------------------------

 
 
3.4 The Shares have been duly authorized and are validly issued, fully paid, and
non-assessable.
 
SECTION 4
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF LENDER
 
Lender represents and warrants to, and agrees with, the Company as follows:
 
4.1 Lender is acquiring the Shares, and the Note, for Lender's own account, for
investment purposes only and not with a view to distribute the Securities in
violation of the Securities Act.
 
4.2 Lender is an "accredited investor" as that term is defined in Rule 501(a)
under Regulation D promulgated pursuant to the Securities Act.
 
4.3 Lender is knowledgeable, sophisticated and experienced in making, and is
qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Securities.
 
4.4 Lender understands that the issuance and sale of the Shares to Lender has
not been, and the issuance and sale of the Note to Lender will not be,
registered under the Securities Act or under any state securities laws. Lender
is familiar with the provisions of the Securities Act and Rule 144 thereunder
and understands that the restrictions on Transfer of the Securities may result
in Lender being required to hold the Securities for an indefinite period of
time.
 
4.5 Lender understands that an investment in the Securities involves a high
degree of risk, and Lender has the financial ability to bear the economic risk
of this investment in the Securities, including a complete loss of such
investment.
 
4.6 Lender understands that the certificate(s) evidencing the Shares will
contain the following legend (or a substantively similar legend):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "SECURITIES ACT") AND MAY NOT BE TRANSFERRED
OTHER THAN PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE AVAILABILITY
OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 5
ISSUANCE OF COMMON STOCK AND PROMISSORY NOTE
 
5.1 In consideration for the Funding, the Company shall issue a Promissory Note
("Note") for the repayment of all sums advanced by Lender and shall issue to
Lender Eleven Million (11,000,000) shares of Company Common Stock (the "Stock").
 
5.2 The Note shall be secured by a Security Agreement, granting to the Lender
collateral consisting of all elements and all rights connected with the Somers
Project.
 
5.3 The Note shall provide for a cash return ("Cash Return") to Lender of
$150,000 on the first $300,000 and twenty-five percent (25%) of all additional
monies advanced by Lender over the initial $300,000.
 
5.4 In order to secure the Cash Return, Crisnic shall participate in the "Gross
Book Receipts" in the Somers Project as set forth below. "Gross Book Receipts"
as used herein shall mean any and all proceeds received directly or indirectly
by Red Rock from the distribution and exploitation of the Somers Project in all
outlets worldwide without offset or deduction of any kind. Payments from "Gross
Book Receipts" shall occur in the following order:
 
5.4.1 First, payment of costs incurred to purchase media, cost of goods, talent
and product royalties, shipping costs, customer service, telemarketing, credit
card fees, returns and charge backs;
 
5.4.2 Second, from 100% of all remaining Gross Book Receipts ("Gross Profits"),
100% will be paid to Crisnic until Crisnic recoups the initial $300,000
principal. Thereafter, 50% of all remaining Gross Profits will be paid to
Crisnic until Crisnic recoups; (i) the $150,000 cash return on the initial
$300,000 principal and; (ii) all additional monies advanced by Lender over the
initial $300,000, with cash return thereon at Twenty-Five Percent (25%) (
collectively the "Crisnic Recoupment").
 
5.4.3 Third, after Crisnic Recoupment, Crisnic shall receive Twenty-Five Percent
(25%) of Gross Profits in perpetuity.
 
SECTION 6
REGISTRATION RIGHTS,
 
6.1 Demand Registration. Within 60 days of written request from Lender at any
time, the Company shall prepare and file with the SEC a Registration Statement
for the purpose of registering the sale by Lender of the Registrable Shares
under the Securities Act, and shall use its commercially reasonable efforts to
cause the Registration Statement to become effective within 90 days of the date
of filing. Lender may not submit any demand requests to the Company once the two
Registration Statements filed pursuant to demand requests by the Company have
become effective. Once a Registration Statement has become effective, the
Company shall prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus forming a part thereof as may be
necessary to keep the Registration Statement effective until the earliest of (a)
the date upon which all the Registrable Shares have been disposed of pursuant to
the Registration Statement, and (b) the date upon which all of the Registrable
Shares then held by Lender may be sold under the provisions of Rule 144.
Notwithstanding the foregoing, the Company may defer filing the Registration
Statement for up to sixty (60) additional days if a Blackout Event exists at the
time of the demand request or prior to the filing of the Registration Statement.
 
 
6

--------------------------------------------------------------------------------

 
 
6.2 Piggyback Registration. Unless the Registrable Shares are then included in a
Registration Statement, if the Company shall determine to register any Common
Stock under the Securities Act for sale in connection with a public offering of
Common Stock for cash (other than pursuant to an employee benefit plan or a
merger, acquisition or similar transaction), the Company will give written
notice to Lender and will include in such Registration Statement any of the
Registrable Shares which Lender may by written notice request be included within
ten (10) days after the notice given by the Company to Lender; provided,
however, that if the public offering is to be firmly underwritten, and the
representative of the underwriters of the offering refuses in writing to include
in the offering all of the shares of Common Stock requested by the Company and
others, the shares to be included shall be allocated first to the Company and
any shareholder who initiated such Registration and then among the others based
on the respective number of shares of Common Stock held by such persons. If the
Company decides not to, and does not, file a Registration Statement with respect
to such Registration, or after filing determines to withdraw the same before the
effective date thereof, the Company will promptly so inform Lender, and the
Company will not be obligated to complete the registration of the Registrable
Shares included therein.
 
6.3 Certain Covenants. In connection with any Registration:
 
The Company shall take all lawful action such that the Registration Statement,
any amendment thereto and the prospectus forming a part thereof does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they are made, not misleading. Upon becoming aware
of the occurrence of any event or the discovery of any facts during the
Registration Period that make any statement of a material fact made in the
Registration Statement or the related prospectus untrue in any material respect
or which material fact is omitted from the Registration Statement or related
prospectus that requires the making of any changes in the Registration Statement
or related prospectus so that it will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they are made, not misleading
(taking into account any prior amendments or supplements), subject to Section
6.4, the Company shall file with the SEC a supplement or post-effective
amendment to the Registration Statement or the related prospectus or file any
other required document so that, as thereafter delivered to a purchaser of the
Registrable Shares from Lender, such prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.
 
6.3.1 The Company shall promptly notify Lender upon the occurrence of any of the
following events in respect of the Registration Statement or the prospectus
forming a part thereof:(a) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose; or
(b) the receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose.
 
 
7

--------------------------------------------------------------------------------

 
 
6.3.2 The Company shall furnish to Lender with respect to the Registrable Shares
registered under the Registration Statement (and to each underwriter, if any, of
such Shares) such number of copies of prospectuses and such other documents as
Lender may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Registrable Shares by Lender pursuant to the
Registration Statement.
 
6.3.3 The Company shall bear and pay all expenses incurred by it in connection
with the registration of the Registrable Shares pursuant to the Registration
Statement, including without limitation filing and registration fees, legal and
accounting fees, and printing costs. Lender shall be responsible for all
underwriting discounts and brokerage commissions in connection with the sale of
Registrable Shares pursuant to the Registration Statement.
 
6.3.4 As a condition to including Registrable Shares in a Registration
Statement, Lender must provide to the Company such information regarding itself,
the Registrable Shares held by it and the intended method of distribution of
such Registrable Shares as shall be required to effect the registration of the
Registrable Shares and, if the offering is being underwritten, Lender must
provide such powers of attorney, indemnities and other documents as may be
reasonably requested by the managing underwriter.
 
6.3.5 Following the effectiveness of the Registration Statement, upon receipt
from the Company of a notice that the Registration Statement contains an untrue
statement of material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made, Lender will immediately
discontinue disposition of Registrable Shares pursuant to the Registration
Statement until the Company notifies Lender that it may resume sales of
Registrable Shares and, if necessary, provides to Lender copies of the
supplemental or amended prospectus.
 
6.4 Blackout Event. The Company shall not be obligated to file a post-effective
amendment or supplement to the Registration Statement or the prospectus
constituting a part thereof during the continuance of a Blackout Event;
provided, however, that no Blackout Event may be deemed to exist for more than
ninety (90) days.
 
 
8

--------------------------------------------------------------------------------

 
 
6.5 Company Indemnification. The Company agrees to indemnify and hold harmless
Lender, and its officers, directors and agents, and each person, if any, who
controls Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any and all losses, claims,
damages and liabilities caused by (a) any violation or alleged violation by the
Company of the Securities Act, Exchange Act, any state securities laws or any
rule or regulation promulgated under the Securities Act, Exchange Act or any
state securities laws, (b) any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or (c) caused by any omission or alleged
omission in the Registration Statement to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which they were made, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon information
furnished in writing to the Company by Lender or on Lender's behalf expressly
for use therein; provided, however, that the Company shall have no
indemnification obligation in connection with any sale by Lender of Registrable
Shares pursuant to the Registration Statement or if Lender fails to deliver the
then current prospectus in connection with such sale or delivers a prospectus
that had been amended, supplemented or superseded.
 
6.6 Lender Indemnification. Lender agrees to indemnify and hold harmless the
Company, its officers, directors and agents and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to Lender, but only with respect to information
furnished in writing by Lender or on Lender's behalf expressly for use in any
Registration Statement relating to the Registrable Shares, or any amendment or
supplement thereto, or any preliminary prospectus.
 
6.7 Indemnification Procedures. In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to this Section 6, such person (an
"Indemnified Party") shall promptly notify the person against whom such
indemnity may be sought (the "Indemnifying Party") in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent (and only to the extent
that) that the Indemnifying Party is materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (a) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(b) in the reasonable judgment of such Indemnified Party representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties (including in the case of Lender, all of its
officers, directors and controlling persons) and that all such fees and expenses
shall be reimbursed as they are incurred. In the case of any such separate firm
for the Indemnified Parties, the Indemnified Parties shall designate such firm
in writing to the Indemnifying Party. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent (which
consent shall not be unreasonably withheld or delayed), but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.
 
 
9

--------------------------------------------------------------------------------

 
 
6.8 Contribution. To the extent any indemnification by an Indemnifying Party is
prohibited or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which, he, she or it would
otherwise be liable under this Section 6 to the fullest extent permitted by law;
provided, however, that (a) no contribution shall be made under circumstances
where a party would not have been liable for indemnification under this Section
6 and (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning used in the Securities Act) shall be
entitled to contribution from any party who was not guilty of such fraudulent
misrepresentation.
 
SECTION 7
MISCELLANEOUS
 
7.1 Notices. All notices, requests, demands and other communications
(collectively, "Notices") given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission,
email transmission of a pdf format data file or by United States first class,
registered or certified mail, addressed to the following addresses:
 
If to the Company:
 
Red Rock Pictures Holding Corporation
6019 Olivas Park Drive, suite C
Ventura, CA 93003
Attention: Reno Rollé
 
If to Lender:
 
Crisnic Fund, SA
c/o Lexperts, SA
ConHotel Office Center Office 5 Sabana Norte
San Jose, Costa Rica
 
Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mails (or on
the seventh day if sent to or from an address outside the United States). Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section.
 
 
10

--------------------------------------------------------------------------------

 
 
7.2 Entire Agreement. This Agreement and the Note contain the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement,- and any and-all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise related to the
subiect matter of this Agreement are hereby merged herein.
 
7.3 Successors. This Agreement shall be binding upon and inn e to the benefit of
the parties to this Agreement and their respective successms, heirs and personal
representatives.
 
7.4 Waiver and Ant. No provision of this Agreement may be waived unless in
writing signed by all the parties to this Agreement, and waiver of any one
provision of this Agreement shall not be deemed to be a waiver of any other
provision. This Agreement may be amended only by a written agreement executed by
all of the parties to this Agreement
 
7.5 Governing Law. This Agreement shall be construed in accordance with the laws
of the State of California without giving effect to the principles of conflicts
of law thereof.
 
7.6 Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
 
7.7 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a pdf format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or "pdf' signature page were an original thereof.
 
7.8 Dispute. In the event any dispute surrounding this Agreement shall arise
between the parties, it shall be resolved by binding arbitration in the Republic
of Costa Rica. The language for any such arbitration proceeding shall be
English.
 
IN WITNESS WHEREOF, the Company and Lender have duly executed this Securities
Purchase Agreement as of the day and year first above written.
 

   The Company    Lender                    RED ROCK PICTURES HOLDINGS, INC.  
 CRISNIC FUND, SA                    By:  /s/ Reno Rollé    By:  /s/ Anthony
Gentile       Reno Rollé, CEO      Anthony Gentile, President                  
   4-29-11        

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[insert Secured Promissory Note]
 
 
 
12

--------------------------------------------------------------------------------